Case: 19-1835   Document: 35     Page: 1   Filed: 04/30/2020




   United States Court of Appeals
       for the Federal Circuit
                 ______________________

  UNILOC USA, INC., UNILOC LUXEMBOURG S.A.,
               UNILOC 2017 LLC,
               Plaintiffs-Appellants

                            v.

  LG ELECTRONICS USA, INC., LG ELECTRONICS
   MOBILECOMM U.S.A., INC., LG ELECTRONICS,
                    INC.,
             Defendants-Appellees
            ______________________

                       2019-1835
                 ______________________

    Appeal from the United States District Court for the
 Northern District of California in No. 5:18-cv-06738-LHK,
 Judge Lucy H. Koh.
                  ______________________

                 Decided: April 30, 2020
                 ______________________

    JAMES J. FOSTER, Prince Lobel Tye LLP, Boston, MA,
 argued for plaintiffs-appellants.

     J. MICHAEL JAKES, Finnegan, Henderson, Farabow,
 Garrett & Dunner, LLP, Washington, DC, argued for de-
 fendants-appellees. Also represented by JOSEPH PRESTON
 LONG.
                 ______________________
Case: 19-1835     Document: 35       Page: 2    Filed: 04/30/2020




 2                UNILOC USA, INC.   v. LG ELECTRONICS USA, INC.



     Before MOORE, REYNA, and TARANTO, Circuit Judges.
 MOORE, Circuit Judge.
     Uniloc USA, Inc., Uniloc Luxembourg S.A. and Uniloc
 2017 LLC (collectively, Uniloc) sued LG Electronics USA,
 Inc., LG Electronics MobileComm U.S.A., Inc. and LG Elec-
 tronics, Inc. (collectively, LG) in the United States District
 Court for the Northern District of California, alleging in-
 fringement of claims of U.S. Patent No. 6,993,049. LG
 moved to dismiss Uniloc’s Second Amended Complaint un-
 der Fed. R. Civ. P. 12(b)(6), arguing the claims of the ’049
 patent are ineligible under 35 U.S.C. § 101. The district
 court granted LG’s motion, determining that the asserted
 claims are directed to an abstract idea and do not recite an
 inventive concept. Uniloc USA Inc. v. LG Elecs. USA Inc.,
 379 F. Supp. 3d 974, 1000 (N.D. Cal. 2019). Because we
 hold the claims are not directed to ineligible subject matter
 under § 101, we reverse and remand.
                        BACKGROUND
     The ’049 patent is directed to a communication system
 comprising a primary station (e.g., a base station) and at
 least one secondary station (e.g., a computer mouse or key-
 board). ’049 patent at Abstract; id. at 1:28–31, 3:31–34. In
 conventional systems, such as Bluetooth networks, 1 two
 devices that share a common communication channel form
 ad hoc networks known as “piconets.” Id. at 1:19–21. Join-
 ing a piconet requires the completion of two sets of proce-
 dures, namely an “inquiry” procedure and a “page”
 procedure. Id. at 1:54–55. The inquiry procedure allows a
 primary station to identify secondary stations and it allows
 secondary stations to issue a request to join the piconet. Id.


      1  Although the claimed invention is described with
 particular reference to a Bluetooth system, it is also appli-
 cable to other communication systems. ’049 patent at 1:6–
 8.
Case: 19-1835       Document: 35     Page: 3      Filed: 04/30/2020




 UNILOC USA, INC.   v. LG ELECTRONICS USA, INC.                 3



 at 1:56–57. The page procedure in turn allows a primary
 station to invite secondary stations to join the piconet. Id.
 at 1:57–58. Together, it can take several tens of seconds to
 complete the inquiry and page procedures so that a device
 joins a piconet and is able to transfer user input to the pri-
 mary station. Id. at 1:58–61. Once a piconet is formed, the
 primary station “polls” secondary stations to determine
 whether they have data to share over the communication
 channel.
     Because many secondary stations are battery-oper-
 ated, secondary stations may enter a “park” mode and
 cease active communications with the primary station to
 conserve power. Id. at 1:43–45, 1:62–66. A secondary sta-
 tion in parked mode remains synchronized with the pri-
 mary station, but it must be polled before it can leave park
 mode and actively communicate with the primary station.
 Id. at 1:43–51. In conventional systems, primary stations
 alternate between sending inquiry messages to identify
 new secondary stations and polling secondary stations al-
 ready connected to the piconet, including parked devices,
 to determine whether they have information to transmit.
 Therefore, under the conventional polling process, a sec-
 ondary station could experience delays of tens of seconds
 both in initially joining a piconet and in transmitting data
 after entering park mode.
      The specification explains that the invention improves
 conventional communication systems by including a data
 field for polling as part of the inquiry message, thereby al-
 lowing primary stations to send inquiry messages and con-
 duct polling simultaneously. Id. at Abstract. The claimed
 invention therefore enables “a rapid response time without
 the need for a permanently active communication link” be-
 tween a parked secondary station and the primary station.
 Id. at Abstract. Claim 2 of the ’049 patent, which the dis-
 trict court treated as representative, recites:
Case: 19-1835    Document: 35        Page: 4    Filed: 04/30/2020




 4                UNILOC USA, INC.   v. LG ELECTRONICS USA, INC.



     2. A primary station for use in a communications
     system comprising at least one secondary sta-
     tion, wherein means are provided
         for broadcasting a series of inquiry mes-
         sages, each in the form of a plurality of
         predetermined data fields arranged ac-
         cording to a first communications proto-
         col, and
         for adding to each inquiry message prior
         to transmission an additional data field
         for polling at least one secondary station.
     LG moved to dismiss Uniloc’s Second Amended Com-
 plaint under Fed. R. Civ. P. 12(b)(6), arguing the claims of
 the ’049 patent are directed to ineligible subject matter un-
 der § 101. Treating claim 2 of the ’049 patent as repre-
 sentative, the district court granted LG’s motion. The
 district court held that the asserted claims are directed to
 the abstract idea of “additional polling in a wireless com-
 munication system,” analogizing the asserted claims to
 data manipulation claims we held ineligible in Two-Way
 Media Ltd. v. Comcast Cable Communications, LLC, 874
 F.3d 1329 (Fed. Cir. 2017) and Digitech Image Technolo-
 gies, LLC v. Electronics for Imaging, Inc., 758 F.3d 1344
 (Fed. Cir. 2014). Uniloc USA Inc., 379 F. Supp. 3d at 990.
 The district court further determined that the claims fail
 to recite an “inventive concept sufficient to save the
 claim[s].” Id. at 1000. The district court entered judgment
 in favor of LG. J.A. 1. Uniloc timely appeals. We have
 jurisdiction under 28 U.S.C. § 1295(a)(1).
                         DISCUSSION
     We review a district court’s Rule 12(b)(6) dismissal un-
 der the law of the regional circuit, here the Ninth Circuit.
 Aatrix Software, Inc. v. Green Shades Software, Inc., 882
 F.3d 1121, 1124 (Fed. Cir. 2018). The Ninth Circuit re-
 views such dismissals de novo, construing all allegations of
Case: 19-1835       Document: 35     Page: 5      Filed: 04/30/2020




 UNILOC USA, INC.   v. LG ELECTRONICS USA, INC.                 5



 material fact in the light most favorable to the nonmoving
 party. Livid Holdings Ltd. v. Salomon Smith Barney, Inc.,
 416 F.3d 940, 946 (9th Cir. 2005). Patent eligibility under
 35 U.S.C. § 101 is a question of law, based on underlying
 factual findings. SAP Am., Inc. v. InvestPic, LLC, 898 F.3d
 1161, 1166 (Fed. Cir. 2018). It may be resolved on a Rule
 12(b)(6) motion “when there are no factual allegations that,
 taken as true, prevent resolving the eligibility as a matter
 of law.” Aatrix, 882 F.3d at 1125.
     Section 101 provides that “[w]hoever invents or discov-
 ers any new and useful process, machine, manufacture, or
 composition of matter, or any new and useful improvement
 thereof,” may obtain a patent. 35 U.S.C. § 101. The Su-
 preme Court has held that “[l]aws of nature, natural phe-
 nomena, and abstract ideas are not patent eligible.” Alice
 Corp. v. CLS Bank Int’l, 573 U.S. 208, 216 (2014) (quoting
 Assoc. for Molecular Pathology v. Myriad Genetics, Inc., 569
 U.S. 576, 589 (2013)). We follow the Supreme Court’s two-
 step framework for determining patent eligibility under
 § 101. First, we determine whether the claims are directed
 to a “patent-ineligible concept,” such as an abstract idea.
 Id. at 217. If so, we “consider the elements of each claim
 both individually and ‘as an ordered combination’ to deter-
 mine whether the additional elements ‘transform the na-
 ture of the claim’ into a patent-eligible application.” Id.
 (quoting Mayo Collaborative Servs. v. Prometheus Labs.,
 Inc., 566 U.S. 66, 78–79 (2012)).
     At Alice step one, we determine whether the claims are
 directed to an abstract idea. Alice, 573 U.S. at 217. In
 cases involving software innovations, this inquiry often
 turns on whether the claims focus on specific asserted im-
 provements in computer capabilities or instead on a pro-
 cess or system that qualifies an abstract idea for which
 computers are invoked merely as a tool. Customedia
 Techs., LLC v. DISH Network Corp., 951 F.3d 1359, 1364
 (Fed. Cir. 2020) (citing Finjan, Inc. v. Blue Coat Systems,
 Inc., 879 F.3d 1299, 1303 (Fed. Cir. 2018)). We have
Case: 19-1835    Document: 35        Page: 6    Filed: 04/30/2020




 6                UNILOC USA, INC.   v. LG ELECTRONICS USA, INC.



 routinely held software claims patent eligible under Alice
 step one when they are directed to improvements to the
 functionality of a computer or network platform itself.

     In DDR Holdings, LLC v. Hotels.com, L.P., for exam-
 ple, we held patent eligible claims directed to a system for
 generating a hybrid web page that maintained the “look
 and feel” of a host website. 773 F.3d 1245, 1257–59 (Fed.
 Cir. 2014). We emphasized that in “overcom[ing] a problem
 specifically arising in the realm of computer networks,” the
 claimed invention changed the normal operation of the
 computer network itself and was “necessarily rooted in
 computer technology.” Id. at 1257–58. Similarly, in En-
 fish, LLC v. Microsoft Corp., we held patent eligible claims
 directed to a self-referential database that improved the
 way computers operated and handled data, allowing the
 more efficient launching and adaptation of databases. 822
 F.3d 1327, 1336–39 (Fed. Cir. 2016). And in Visual
 Memory LLC v. NVIDIA Corp., we held patent eligible
 claims “focus[ed] on a ‘specific asserted improvement in
 computer capabilities,’” namely the accommodation of dif-
 ferent types of processors without compromising perfor-
 mance. 867 F.3d 1253, 1259–60 (Fed. Cir. 2017). In
 holding the claims patent eligible, we noted that the claims
 were not directed to categorical data storage but rather
 were limited to certain types of data to be stored. Id.
     In Ancora Technologies, Inc. v. HTC America, Inc., we
 held patent eligible claims directed to a non-abstract im-
 provement to computer security. 908 F.3d 1343, 1347–49
 (Fed. Cir. 2018). We determined the claims addressed the
 “vulnerability of license-authorization software to hacking”
 and were thus “directed to a solution to a computer-func-
 tionality problem.” Id. at 1349; see also Finjan, 879 F.3d at
 1304–06 (holding that claims to a “behavior-based virus
 scan” provided greater computer security and were thus di-
 rected to a patent-eligible improvement in computer func-
 tionality). In Data Engine Technologies LLC v. Google
Case: 19-1835       Document: 35     Page: 7      Filed: 04/30/2020




 UNILOC USA, INC.   v. LG ELECTRONICS USA, INC.                 7



 LLC, we held patent eligible claims reciting “a specific
 method for navigating through three-dimensional elec-
 tronic spreadsheets” because the claimed invention “im-
 prov[ed] computers’ functionality as a tool able to instantly
 access all parts of complex three-dimensional electronic
 spreadsheets.” 906 F.3d 999, 1007–08 (Fed. Cir. 2018).
 And in Core Wireless Licensing S.A.R.L. v. LG Electronics,
 Inc., we held patent eligible claims directed to an improved
 user interface that enabled users to more quickly access
 stored data and programs in small-screen electronics. 880
 F.3d 1356, 1359–63 (Fed. Cir. 2018). We determined that
 the claimed invention in Core Wireless “improve[d] the ef-
 ficiency of using the electronic device by bringing together
 a limited list of common functions and commonly accessed
 stored data, which can be accessed directly from the main
 menu.” Id. at 1363. We therefore held that “the claims
 [we]re directed to an improvement in the functioning of
 computers, particularly those with small screens.” Id.
      In accordance with this precedent, we hold the claims
 at issue are directed to a patent-eligible improvement to
 computer functionality, namely the reduction of latency ex-
 perienced by parked secondary stations in communication
 systems. Claim 2 of the ’049 patent recites a primary sta-
 tion for use in a communication system “wherein means
 are provided for . . . adding to each inquiry message prior
 to transmission an additional data field for polling at least
 one secondary station.” ’049 patent at Claim 2. The addi-
 tional data field enables a primary station to simultane-
 ously send inquiry messages and poll parked secondary
 stations. Id. at Abstract. The claimed invention therefore
 eliminates or reduces the delay present in conventional
 systems where the primary station alternates between
 polling and sending inquiry messages. See, e.g., id. at 2:8–
 15, 6:55–60. Therefore, like the claims in DDR, the claimed
 invention changes the normal operation of the communica-
 tion system itself to “overcome a problem specifically aris-
 ing in the realm of computer networks.” See 773 F.3d at
Case: 19-1835    Document: 35        Page: 8    Filed: 04/30/2020




 8                UNILOC USA, INC.   v. LG ELECTRONICS USA, INC.



 1257–58. In doing so, the claimed invention, like the im-
 provement in computer memory we held patent eligible in
 Visual Memory, enables the communication system to ac-
 commodate additional devices, such as battery-operated
 secondary stations, without compromising performance.
 See 867 F.3d at 1258–60.
     LG does not dispute that reducing latency experienced
 by parked secondary stations in conventional communica-
 tion systems is a patent-eligible improvement to computer
 functionality. Instead, it contends that the claims are not
 sufficiently directed to this purported improvement. It ar-
 gues the claims merely recite the observation that conven-
 tional inquiry messages can accommodate conventional
 polling “using result-based functional language” and ge-
 neric Bluetooth components. LG therefore contends that
 the district court correctly analogized to the abstract “data
 manipulation” claims we held ineligible in prior cases. We
 do not agree.
     The district court’s reliance on our prior cases is mis-
 placed. In Digitech, the claims recited “a process of taking
 two data sets and combining them into a single data set,”
 called a device profile. 758 F.3d at 1351. Although the
 claimed device profile could purportedly be used in reduc-
 ing image distortion, merely generating the claimed device
 profile did not alone reduce image distortion or otherwise
 improve image processing. Id. at 1347–48. The claims
 were not directed to a patent-eligible technological im-
 provement but rather recited “the ineligible abstract idea
 of gathering and combining data that does not require in-
 put from a physical device.” Id. at 1351.
     The claims we held ineligible in Two-Way Media simi-
 larly failed to concretely capture any improvement in com-
 puter functionality. In Two-Way Media, the claims recited
 a method of transmitting packets of information over a
 communications network comprising: converting infor-
 mation into streams of digital packets; routing the streams
Case: 19-1835       Document: 35     Page: 9      Filed: 04/30/2020




 UNILOC USA, INC.   v. LG ELECTRONICS USA, INC.                 9



 to users; controlling the routing; and monitoring the recep-
 tion of packets by the users. 874 F.3d at 1334. Two-Way
 Media argued that the claims solved data transmission
 problems, including load management and bottlenecking,
 but the claimed method was not directed to those improve-
 ments. Id. at 1336–37. We therefore held the claims inel-
 igible because they merely recited a series of abstract steps
 (“converting,” “routing,” “controlling,” “monitoring,” and
 “accumulating records”) using “result-based functional lan-
 guage” without the means for achieving any purported
 technological improvement. Id. at 1337.
      The claims at issue do not merely recite generalized
 steps to be performed on a computer using conventional
 computer activity. Instead, they are directed to “adding to
 each inquiry message prior to transmission an addi-
 tional data field for polling at least one secondary sta-
 tion.” See, e.g., ’049 patent at Claim 2. And this change
 in the manner of transmitting data results in reduced
 response time by peripheral devices which are part of
 the claimed system. As the patent explains, for second-
 ary stations joining a piconet in the prior art systems, “it
 could take half a minute or more from the time a user
 moves a mouse to a cursor moving on a screen.” Id. at 2:10–
 12. Because polling was “suspended during this cycle, for
 up to 10.24 seconds at a time,” parked secondary stations
 in prior art systems could experience similar delays after
 each period of inactivity. Id. at 2:13–16. The claimed ad-
 dition of a data field for polling to the inquiry message sig-
 nificantly reduces the response time, enabling secondary
 stations to respond a fraction of a second later. See, e.g.,
 ’049 patent at 5:36–41. Even LG concedes that this reduc-
 tion in latency “is the very reason for polling during the
 inquiry process in the first place.” Appellees’ Br. 54 (citing,
 e.g., J.A. 1375–77, 1394). To the extent LG argues that
 the claims themselves must expressly mention the re-
 duced latency achieved by the claimed system, LG is in
 error. Claims need not articulate the advantages of the
Case: 19-1835     Document: 35       Page: 10   Filed: 04/30/2020




 10               UNILOC USA, INC.   v. LG ELECTRONICS USA, INC.



 claimed combinations to be eligible. We conclude that
 the claims at issue are not directed to the abstract idea
 of performing additional polling in wireless communication
 systems or performing additional polling using inquiry
 messages. These claims are directed to a specific asserted
 improvement to the functionality of the communication
 system itself.
      The claimed invention’s compatibility with conven-
 tional communication systems does not render it abstract.
 Nor does the fact that the improvement is not defined by
 reference to “physical” components. Enfish, 822 F.3d at
 1339. “To hold otherwise risks resurrecting a bright-line
 machine-or-transformation test, or creating a categorical
 ban on software patents.” Id. (citations omitted). Our prec-
 edent is clear that software can make patent-eligible im-
 provements to computer technology, and related claims are
 eligible as long as they are directed to non-abstract im-
 provements to the functionality of a computer or network
 platform itself. See Customedia Techs., 951 F.3d at 1364
 (collecting cases). The claims of the ’049 patent recite a
 specific improvement in the functionality of the communi-
 cation system itself, namely the reduction of latency expe-
 rienced by parked secondary stations. This is sufficient to
 pass muster under Alice step one. Because we hold the
 claims patent eligible under Alice step one, we need not
 proceed to the second step of Alice. Visual Memory, 867
 F.3d at 1262.
                        CONCLUSION
     We have considered LG’s remaining arguments and
 find them unpersuasive. For the foregoing reasons, we con-
 clude that the claims of the ’049 patent are not directed to
 patent-ineligible subject matter under § 101 and therefore
 reverse and remand the district court’s decision.
                REVERSED AND REMANDED